DECISION
This case concerns certain expenses related to child care during 2006. A case management conference was held October 9, 2007. Defendant requested documentation such as cancelled checks and copies of bank statements. Plaintiff provided no further documentation to Defendant.
On December 3, 2007, after reviewing the information available, Defendant recommended that Plaintiff be permitted one-half of the total claimed expenses, allowing a Child Care Credit of $360 and a Working Family Credit of $480. In total, that yielded an additional refund of $480.
On December 11, 2007, the court issued an Order directing Plaintiff to put his objections to Defendant's recommendations in writing and to request a trial by December 31, 2007, or the court would enter a decision adopting Defendant's recommendations. No response has been received and the matter is now ready for decision. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that for tax year 2006, Defendant shall cancel its Notice of Proposed Adjustment and/or Distribution, dated May 30, 2007, and issue or otherwise credit to Plaintiff a refund of $480 with statutory interest, if any.
Dated this _____ day of January 2008.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on January15, 2008. The Court filed and entered this document on January 15,2008. *Page 1